Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment Agreement”) is made on
and as of the 9th day of August, 2019, by and between Two River Bancorp (“TRB”),
a corporation organized under the laws of the state of New Jersey, with its
principal office at 766 Shrewsbury Avenue, Tinton Falls, New Jersey 07724; Two
River Community Bank (“TRCB” or “Employer”), a bank organized under the laws of
the state of New Jersey and wholly owned subsidiary of TRB, with its principal
office at 766 Shrewsbury Avenue, Tinton Falls, New Jersey 07724; and William D.
Moss (“Executive”), whose business address is 766 Shrewsbury Avenue, Tinton
Falls, New Jersey 07724.

 

Background

 

WHEREAS, (a) TRB desires to enter into that certain Agreement and Plan of Merger
(the “Merger Agreement”) dated as of August 9, 2019 with OceanFirst Financial
Corp., a Delaware corporation (“OFFC”), and Hammerhead Merger Sub Corp., a New
Jersey corporation ("Merger Sub"), pursuant to which, on the terms and subject
to the conditions set forth in the Merger Agreement, (i) Merger Sub will merge
with and into TRB, with TRB surviving (the "First-Step Merger") and (ii)
immediately thereafter, TRB, as the surviving corporation in the First-Step
Merger, will merge with and into OFFC, with OFFC surviving (together with the
First-Step Merger, the "Integrated Mergers") and (b) TRCB desires to enter into
that certain Agreement and Plan of Merger (the "Bank Merger Agreement") dated as
of August 9, 2019 with OceanFirst Bank, National Association, a national banking
association and a wholly owned subsidiary of OFFC (“OceanFirst Bank”) pursuant
to which, on the terms and subject to the conditions set forth in the Bank
Merger Agreement, TRCB will, immediately following the completion of the
Integrated Mergers, merge with and into OceanFirst Bank, with OceanFirst Bank
surviving (together with the Integrated Mergers, the "Merger").

 

WHEREAS, TRCB and Executive are parties to an Employment Agreement (the
“Existing Employment Agreement”) dated June 1, 2019.

 

WHEREAS, Executive and TRCB expressly acknowledge that OFFC and its affiliates
are intended as beneficiaries of this Amendment Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, TRCB and Executive agree as follows:

 

1.     Incorporation of Background; Defined Terms. The Background provisions set
forth above (including, without limitation, all defined terms set forth therein)
are hereby incorporated by reference into this Amendment Agreement and made a
part hereof as if set forth in their entirety in this Section 1. All terms used
in this Amendment Agreement and not defined herein shall have the meanings
assigned thereto in the Merger Agreement.

 

 

--------------------------------------------------------------------------------

 

 

2.     Severance, Retention and Noncompete Payments.

 

(a)     Provided that Executive signs a general release of claims substantially
in the form attached hereto as Exhibit C (the “Release”), which becomes
effective in accordance with its terms, OceanFirst Bank shall, within five (5)
days after the Effective Time and the consummation of the Merger, make the
payment specified to Executive under Payment 1 of Exhibit A hereto in the amount
specified therein through its payroll system, less all applicable withholdings.
Executive shall not sign the Release sooner than the Closing Date.

 

(b)     On the later to occur of January 20, 2020 or the date which is five (5)
days after the Effective Time, OceanFirst Bank shall make the additional payment
to Executive specified under Payment 2 of Exhibit A hereto in the amount
specified therein through its payroll system, less all applicable withholdings.

 

(c)     Unless previously paid by TRCB, OceanFirst Bank shall make Payment 3 on
Exhibit A on January 15, 2020.

 

(d)     Executive acknowledges that, except as specifically and expressly set
forth in this Amendment Agreement and on Exhibit A hereto, at and after the
Effective Time, TRCB, OceanFirst Bank and OFFC will not have any obligation to
provide Executive at any time in the future any payments, benefits or
considerations with respect to the Existing Employment Agreement.

 

3.     Termination of Agreements and Plans; Non-Competition and Non-Solicitation
Agreement. As of the Effective Time, except for this Amendment Agreement or as
otherwise expressly provided in this Amendment Agreement, the Existing
Employment Agreement shall be terminated and of no further force or effect, and
TRCB, OceanFirst Bank and OFFC shall have no continuing obligation to make any
payment or to provide any benefit to Executive under the Existing Employment
Agreement; provided, however, that:

 

(a)     the terms of Section 9(d) of the Existing Employment Agreement shall
survive following the Merger and shall apply to this Amendment Agreement;

 

(b)     the terms of the non-competition and non-solicitation provisions
contained in Section 15 of the Existing Employment Agreement shall survive
following the Merger, and, for the avoidance of doubt, the parties agree that
the term “Bank” in Section 15 of the Existing Employment Agreement shall refer
to TRCB as constituted immediately before the Effective Time; and

 

(c)     Section 15 of the Existing Employment Agreement shall be amended to
provide, in addition to the provisions thereof, that in the event of a breach of
Section 15 of the Existing Employment Agreement, TRCB, OFFC, and/or OceanFirst
Bank may require, as liquidated damages, reimbursement or forfeiture of a
pro-rata (based on the period of time of the noncompetition restriction and when
such a breach occurred) amount paid as consideration for Executive’s agreement
to the noncompetition provisions under Section 15 of the Existing Employment
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

4.     Continuing Employment. During the period commencing at the Effective Time
and ending on the first anniversary thereof in which Executive continues to be
employed by OFFC, and/or OceanFirst Bank, Executive shall receive (i) an annual
base salary no less than Executive’s base salary as in effect immediately prior
to the Effective Time, (ii) the benefits set forth in Section 5(c) of the
Existing Employment Agreement, and (iii) employee benefits (including, but not
limited to, provision for vacation benefits accrued as of the Effective Time as
set forth in the Merger Agreement) that are substantially comparable in the
aggregate to the employee benefits provided to similarly situated employees of
OceanFirst Bank (as modified from time to time); provided that OceanFirst Bank
may satisfy its obligation to provide such employee benefits by providing
Executive with employee benefits that are substantially comparable in the
aggregate to the employee benefits provided to Executive immediately prior to
the Effective Time.

 

5.     Indemnification. Notwithstanding the foregoing, nothing contained herein
shall be deemed a waiver by Executive of any rights Executive may have to
indemnification and other benefits under the Merger Agreement.

 

6.     Effect on Existing Agreement. Between the date of this Amendment
Agreement and the Effective Time, this Amendment Agreement shall be deemed to
amend and/or supplement the rights and obligations of the parties under the
Existing Employment Agreement to the extent contemplated herein. This Amendment
Agreement becomes irrevocable upon the Effective Time in compliance with the
requirements of Treasury Regulation Section 1.409A-3(j)(ix)(B). In the event of
any conflict between the terms of this Amendment Agreement and the terms of the
Existing Employment Agreement, this Amendment Agreement shall control. If the
Merger Agreement is terminated prior to the Effective Time, this Amendment
Agreement shall expire and be of no further effect or consequence, and the terms
of the Existing Employment Agreement shall be reinstated.

 

7.     Tax Issues. The Executive acknowledges that TRCB has not provided advice
regarding the taxation or tax reporting of payments made pursuant to this
Amendment Agreement; provided, however, it is the intent of the parties that
payments under this Amendment Agreement either be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986, as amended, (the “Code”) and
the regulations and guidance promulgated thereunder and, accordingly, to the
maximum extent permitted, this Amendment Agreement shall be interpreted to be in
compliance therewith. To that end, TRCB and Executive agree that the payments
described on Exhibit A are intended to comply with Section 409A of the Code as a
payment upon plan termination pursuant to Treasury Regulation Section
1.409A-3(j)(ix)(B).

 

8.     Code Section 280G Provision. TRCB and Executive agree that each has
reviewed the payments described on Exhibit A and determined (based on the data
provided by TRCB as of the date hereof) to file tax returns consistent with the
position that the payments or benefits payable to Executive pursuant to Exhibit
A in connection with the Merger following the Executive’s employment termination
are not subject to an excise tax imposed by Section 4999 of the Code. The
parties understand that the data underlying this determination shall be updated
and confirmed as of the Effective Time. Executive further understands that,
should the IRS challenge the position taken by TRCB and the Executive pursuant
to this section, Executive is fully responsible for any taxes imposed under
Section 4999 of the Code and related costs in respect of payments to Executive
in connection with the Merger, the Existing Employment Agreement, and the
Amendment Agreement.

 

 

--------------------------------------------------------------------------------

 

 

9.     Applicable Law. This Amendment Agreement is made pursuant to, and shall
be construed and enforced in accordance with, the laws of the State of New
Jersey (and United States federal law, to the extent applicable), irrespective
of the principal place of business, residence or domicile of the parties hereto,
and without giving effect to otherwise applicable principles of conflict of
laws.

 

10.   Construction. Each party to this Amendment Agreement had full opportunity
to negotiate all terms and language of this Amendment Agreement, and this
Amendment Agreement and all of its terms shall be construed as if drawn by both
parties and not against either as the drafter.

 

11.   Entire Agreement. This Amendment Agreement sets forth the entire agreement
between the parties and fully supersedes any and all written or oral contracts,
agreements or understandings between the parties pertaining to the subject
matter hereof except as expressly contemplated hereby.

 

12.   Severability. If any of the provisions of, or covenants contained in, this
Amendment Agreement are hereafter construed to be invalid or unenforceable in
any jurisdiction, the same shall not affect the validity or enforceability of
the remaining provisions and covenants in such jurisdiction or any provision or
covenant of this Amendment Agreement in any other jurisdiction. If any of the
provisions of or covenants contained in this Amendment Agreement are held to be
unenforceable in any jurisdiction because of the duration and/or scope (whether
geographic or otherwise) thereof, such provision shall be deemed to be reduced
to the maximum duration and/or scope permitted in such jurisdiction; provided,
however, that such reduction shall not affect the enforceability of this
Amendment Agreement in any other jurisdiction.

 

13.   Amendment; Waiver. This Amendment Agreement shall not be amended or
modified except by written instrument executed by or on behalf of Executive,
TRCB and OFFC. No failure or delay on the part of any party hereto in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty or
covenant herein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right. All rights and
remedies existing under this Amendment Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

14.   Required Regulatory Provisions. Notwithstanding anything herein contained
to the contrary, any payments to the Executive by TRCB, whether pursuant to this
Amendment Agreement or otherwise, are subject to and conditioned upon its
compliance with section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1828(k), and any regulations promulgated thereunder.

 

15.   Successors and Assigns. The provisions of this Amendment Agreement shall
be binding upon and inure to the benefits of the parties hereto and the
respective successors and assigns of TRCB (including, without limitation, OFFC
and OceanFirst Bank) and the executors, personal representatives, surviving
spouse, heirs, devisees and legatees of the Executive. Executive may not assign,
delegate or otherwise transfer any of his rights or obligations under this
Amendment Agreement.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the TRB, TRBC and the Executive hereby execute this
Amendment Agreement.

 

 

EXECUTIVE: 

 

/s/ William D. Moss          

William D. Moss        

TWO RIVER COMMUNITY BANK:

 

By: /s/ A. Richard Abrahamian                    

      A. Richard Abrahamian 

 

TWO RIVER BANCORP

 

 By: /s/ A. Richard Abrahamian                    

       A. Richard Abrahamian 

                        

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Payment 1

 

 

1.

Severance and Noncompete Payment:

$519,744

 

 

Payment 2

 

  1. Severance and Noncompete Payment: $519,744           2. Bonus for 2019
(unless previously paid by TRCB) N/A

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

JOINDER

 

OCEANFIRST BANK, NATIONAL ASSOCIATION, a national banking association
(“OceanFirst Bank”), hereby executes this JOINDER to the Amendment Agreement
dated August 9, 2019 (the “Amendment”), by and between Two River Bancorp, Two
River Community Bank (“TRCB”) and WILLIAM D. MOSS (the “Executive”). All terms
used in this Joinder and not defined herein shall have the meanings assigned
thereto in the Amendment.

 

Accordingly, OceanFirst Bank hereby affirms the Amendment, including the
remaining effective provisions of the Existing Employment Agreement, and its
continuing obligations thereunder as of the Effective Time, and as of the
Effective Time agrees to be bound by all terms and conditions thereof.

 

Dated as of: August 9, 2019  

OCEANFIRST BANK, NATIONAL

ASSOCIATION

 

 

 

By: /s/ Christopher D. Maher                          
      Name: Christopher D. Maher
      Title: Chairman, President & CEO

                   

 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

GENERAL RELEASE

 

This General Release of Claims (this “Release”) is provided by William D. Moss
(“Executive”) to Two River Bancorp (“TRB”), a corporation organized under the
laws of the state of New Jersey which serves as a bank holding company, with its
principal office at 766 Shrewsbury Avenue, Tinton Falls, New Jersey 07724, Two
River Community Bank (“TRCB” or “Employer”), a banking corporation organized
under the laws of the state of New Jersey which is a wholly owned subsidiary of
TRB, with its principal office at 766 Shrewsbury Avenue, Tinton Falls, New
Jersey 07724, and the Released Parties as designated below, dated as of [DATE].
This Release is provided by Executive pursuant to an Employment Agreement made
on and as of June 1, 2019 among Executive, TRB and TRCB (the “Employment
Agreement”). TRB and TRCB are sometimes collectively referred to as the
“Company”. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Employment Agreement.

 

1.     Release of Claims.

 

(a)     In exchange for Employer agreeing to make the Payments referred to in
Section 2 below, less applicable withholding, Executive releases Employer and
TRB, and their present, past and future officers, directors, agents, employees,
shareholders, members, affiliates, parents, subsidiaries, divisions, related
companies, successors (including OceanFirst Financial Corp. and its
subsidiaries), predecessors, assigns, members, shareholders, investors,
trustees, partners, agents, attorneys, and representatives (which collectively
are referred to in this Agreement as “Released Parties”), from, and Executive
waives, all suits, debts and claims that existed up to the time that Executive
signs this Release, including but not limited to, everything arising from or in
any way related to Executive’s employment with the Company and/or the
termination of Employee’s employment with the Company (referred to in this
Release as “Claims”). This Release and Executive’s release and waiver of Claims
includes, but is not limited to, the following:

 

(1)     All Claims against the Company and all companies and institutions
related to or affiliated with the Company and the other Released Parties, and
their successors, predecessors, officers, directors, agents, shareholders,
members and employees,

 

(2)     All Claims asserted and all Claims that could have been asserted in a
lawsuit by Executive against the Company and all companies and institutions
related to or affiliated with the Company and the other Released Parties, and
their successors, predecessors, officers, directors, agents, shareholders,
members and employees,

 

(3)     All Claims of which Executive is now aware and all Claims of which
Executive is not presently aware,

 

(4)     All Claims that, through Executive, Executive’s heirs, executors or
administrators have,

 

 

--------------------------------------------------------------------------------

 

 

(5)     All Claims arising under or relating to any policy, agreement, plan,
understanding or promise, written or oral, formal or informal, between the
Company or any of the other Releasees and Executive, including, but not limited
to, the Employment Agreement

 

(6)     All Claims for attorney’s fees, and

 

(7)     All Claims arising under common law or any local, state or federal law
including, but not limited to, the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Equal Pay Act, the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act, the Family and Medical Leave
Act, the Genetic Information Nondiscrimination Act, the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act, the New
Jersey Family Leave Act, New Jersey Wage Payment Law, New Jersey Wage and Hour
Law, all local, municipal, state and federal wage and hour laws, all local,
municipal, state and federal “whistleblower” laws, all other laws affecting
employment, and all amendments of those laws.

 

(b)     Notwithstanding the foregoing, the Company and Executive recognize that
nothing contained in this Section 1 shall in any way release or discharge:
(i) Executive’s right to bring any Claim that cannot be waived under applicable
law; (ii) Executive’s right to receive payment in accordance with the terms of
the Employment Agreement; (iii) Executive’s right to enforce, or bring any Claim
for breach of, the Employment Agreement; (iv) Executive’s right to receive
Executive’s equity in the Company pursuant to the terms of the any equity award
agreement, as applicable; (v) Executive’s right to any vested benefits to which
Executive may be entitled under any retirement or pension plan of the Company or
its subsidiaries, as applicable; or (vi) Executive’s right to bring any Claim
for indemnification under any applicable directors and officers liability
insurance policy or applicable state or federal law, as applicable (the
“Excluded Claims”).

 

2.     Attorney Consultation; Voluntary Agreement. Executive acknowledges that
(i) the Company has advised Executive to consult with an attorney of Executive’s
own choosing before signing this Release, (ii) Executive has been given the
opportunity to seek the advice of counsel, (iii) Executive has carefully read
and fully understands all of the provisions of this Release, (iv) the Release
specifically applies to any rights or claims Executive may have against the
Releasees under the Age Discrimination In Employment Act, (v) Executive is
entering into this Release knowingly, freely and voluntarily in exchange for
good and valuable consideration to which Executive is not otherwise entitled,
including the provision of certain payment, and if applicable, benefits, set
forth in Employment Agreement (the “Payments”), and (vi) Executive has the full
power, capacity and authority to enter into this Release.

 

 

--------------------------------------------------------------------------------

 

 

3.     Period of Review and Revocation Rights.

 

(a)     Executive understands and agrees that Executive has 45 days following
Executive’s receipt of this Release to review this Release and its terms and to
reflect upon them and consider whether Executive wants to sign it. Executive may
not sign this Release prior to the Closing Date. Executive understands and
agrees that Executive may accept this Release by signing and returning it within
the applicable time frame to [NAME], [TITLE], [ENTITY NAME] at [MAILING ADDRESS]
or by e-mail at [E-MAIL].

 

(b)     Executive further acknowledges that Executive will have seven (7)
calendar days following Executive’s execution of this Release within which to
revoke this Release. If Executive chooses to revoke his consent to this Release,
the revocation must be in writing and delivered to [NAME], [TITLE], [ENTITY
NAME], at the address above no later than seven (7) calendar days after
Executive has signed this Release. In the event of such revocation by Executive,
this Release shall be null and void in its entirety and Executive will not
receive the Payments. Provided that Executive does not revoke this Release, this
Release shall become effective on the eighth (8th) calendar day following the
date of Executive’s execution of this Release.

 

 

* * *     

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Executive has executed this Release on the date set forth
below.

 

      EXECUTIVE                       Date Executed:               (Signature)  
                                    (Printed Name)  

 

 

 